Citation Nr: 0424625	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-00 518	)	DATE
	)
	)


THE ISSUES

Whether the decision of August 1, 1984, wherein the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for a seizure disorder should be reversed or 
revised on the basis of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for 
hypertension on a secondary basis and entitlement to an 
increased initial rating in excess of 40 percent for a 
seizure disorder are addressed in a separate decision under a 
different docket number.)


REPRESENTATION

Moving party represented by:  Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

The appellant, the moving party, challenged the August 1, 
1984 decision, wherein the Board denied entitlement to 
service connection for a seizure disorder under the 
applicable statutory and regulatory provisions.  See 38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2003); VAOPGCPREC 01-98.  

The Board issued a decision on March 11, 2003, wherein it 
denied the claim of CUE and the appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  In April 2004, the CAVC vacated the 
March 11, 2003 Board decision and remanded the case to the 
Board for readjudication and issuance of a new decision.

In June 2004 the Board invited additional evidence and/or 
argument from the appellant's attorney in this matter.  In 
August 2004 the Board received additional argument on behalf 
of the appellant.

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested. 38 U.S.C. 
§ 7111(e).  

Thus the issues of service connection for hypertension and 
the initial rating for a seizure disorder are decided 
separately as the appeal of these issues is brought from 
another agency of original jurisdiction and the Board 
exercises appellate jurisdiction in the matter.


FINDING OF FACT

The appellant has failed to allege any kind of error of fact 
or law in the August 1984 Board decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the August 1984 Board decision has 
not been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2003); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.  


Factual Background

The veteran's service personnel records show that he served 
on active duty from December 1965 to December 1968, and that 
he served in Vietnam from March 2, 1968 to April 5, 1968, at 
which time he was evacuated to Japan for a medical condition.  
While in Vietnam, he was assigned to the First Squadron, 
Tenth Cavalry, Fourth Infantry Division.  The records note 
that he was a tank driver. His DD Form 214 notes that his 
military specialty was armor crewman.

The service medical records contain an enlistment examination 
report dated in December 1965 which is negative for any 
seizure disorder, epilepsy (fits) or unconsciousness.  A 
record dated January 8, 1968, shows that the veteran 
complained of "blacking out spells."  In addition, he had 
noticed that after he blacked out, the veins in his eye were 
greatly enlarged.

He was referred to Neurology.  A record dated January 8, 
1968, from the Neurology service shows that the veteran 
complained of two episodes of temporary loss of vision in his 
right eye without loss of consciousness, which lasted about 
15 to 30 seconds.  The veteran had no other neurological 
symptoms.  It was noted that the neurology examination was 
within normal limits.

The examiner noted that it was seriously doubted that this 
represented neurologic disease.  A migraine syndrome was a 
remote possibility.  It was further noted that the veteran 
was scheduled to go to Vietnam soon and that that might be a 
factor.  A service medical record dated March 17, 1968, shows 
a diagnosis of hepatitis.  



Another record also dated March 17, 1968, shows that the 
veteran complained of weakness, drowsiness, vomiting, and 
left upper quadrant pain for the past seven days.  His urine 
had turned dark and he had scleral icterus six days earlier.  
It was noted that he had been in Vietnam for 15 days and had 
taken chloroquine- primaquine (C-P) pills for two weeks.  

Laboratory work-up showed a hematocrit level of 28 percent.  
The diagnosis was hemolytic anemia, probably due to Glucose 6 
Phosphate Dehydrogenase (G6PD) deficiency.

On March 21, 1968, the veteran was admitted to the hospital 
at the Clark Air Force Base in the Philippines.  His 
hematocrit level was 28.  The examination showed evidence of 
scleral icterus.  The diagnoses were hemolytic anemia, felt 
to be secondary to antimalarial medication although not 
proven, and G6PD deficiency suspected, not proven.  He was 
also diagnosed with hemoglobinopathy, probable sickle cell 
trait, with possible hemoglobin sickle-cell disease.

From April 5 to April 19, 1968, the veteran was hospitalized 
at Camp Zama, Japan.  It was noted that when he developed his 
symptoms, he had taken two C-P tablets and also had taken 
Dapsone for three days.  Laboratory testing showed that the 
G6PD screening test was grossly deficient.  He was 
asymptomatic throughout the hospitalization.  His hematocrit 
level had returned to normal prior to his arriving at that 
hospital.  It was noted that in view of the extreme degree of 
anemia on taking the first few C-P tablets, he would be 
profiled to prevent return to malarious areas.

The diagnosis was anemia, hemolytic, due to G6PD deficiency, 
not treated, improved spontaneously.  The separation 
examination report dated in November 1968 does not show a 
diagnosis of any seizure disorder.  He reported no dizziness 
or fainting spells, epilepsy or fits, or unconsciousness.  A 
G6PD deficiency was noted.


The veteran filed two separate applications for compensation 
in December 1968.  He alleged that the nature of his sickness 
was an allergic reaction to malaria pills, G6PD deficiency 
and sickle cell trait.  He did not claim service connection 
for any seizure disorder.

VA outpatient treatment records dated in April 1969 show that 
the veteran complained of chest pain, cough and nasal 
congestion, it was noted that he had been diagnosed with 
anemia caused by malaria pills.  No anemia was presently 
noted, a malaria smear was negative, and hematocrit level was 
42.5.

A private hospital record from Kings County Hospital shows 
that the veteran was hospitalized in July 1970.  He had had a 
seizure in May 1970 at work and had lost consciousness for 45 
minutes.  It was noted that there was no history of previous 
seizures.  

A physical examination was completely normal, including a 
neurological examination.  His hematocrit level was 42. 
Sickle cell prep was positive.  An electroencephalogram (EEG) 
and brain scan were normal.  His hospital course was 
uneventful.  He was given Dilantin and Phenobarbital but had 
side effects and was given Mysoline.  The diagnosis was 
seizure disorder, idiopathic epilepsy.

At a VA neuropsychiatric examination in October 1970, the 
veteran reported that he had epileptic seizures and black 
outs.  His hematocrit level was 43.  An EEG was normal.  In 
that report was a history that the veteran had been having 
seizures and black outs since 1968.  During the examination 
he reported that from June 1969 to June 1970 he had had three 
seizures that occurred when he was awake.

It was noted that, since June 1970, he had been attending the 
neurological clinic at the Kings County Hospital once a month 
and he had been receiving anticonvulsant medication.  The 
diagnosis was convulsive disorder from history.  The 
diagnosis in the general medical examination report was 
partial G6PD deficiency with drug sensitivity and sickle cell 
trait by history.


In a statement dated in August 1978 the veteran stated that 
he had first begun experiencing epileptic seizures and 
convulsions in May 1970.  He stated that prior to that time 
he experienced symptoms but it did not take effect on him 
until May 1970.  He also stated he did not know the cause of 
his seizure.

In a December 1978 claim to reopen service connection the 
veteran stated that he had had a seizure disorder since he 
was on active duty.

In a statement dated in March 1979, from CS (initials), MD, 
it is noted that the veteran was seen on March 20, 1979.  He 
reported having blacked out in January 1968.  He stated that 
while in Vietnam he began to have blackouts, vomiting and 
weakness one week after taking antimalarial pills.  

The physician noted that the veteran had a history of seizure 
disorder including petit and grand mal attacks, history of 
sickle cell anemia trait, and an apparent reaction to 
antimalarial medication with a temporary hemolytic anemia.  
The physician further noted that the "seizure disorder bears 
some relation to the various stressful incidents that 
occurred while in military service."

A lay statement from WH, dated in April 1979, notes that he 
witnessed the veteran having an attack in January 1978 and 
April 1979.  

Another lay statement from AP, dated in May 1979 notes that 
she witnessed the veteran having attacks in August 1977, 
January 1979 and March 1979.  A lay statement from JT, dated 
in May 1979, notes that he observed the veteran have an 
attack in April 1979 and again in May 1979.

VA medical records dated in December 1980 show that the 
veteran had a seizure disorder, that he had recently stopped 
taking his medication, and had a grand mal seizure.  He was 
prescribed Mysoline.  A treatment record dated in February 
1981 shows that he reported a history of seizures since 1968.  


Another record dated in May 1981 shows that a brain scan and 
computerized tomographic (CT) scan were negative.  It was 
noted that he had last had a seizure in December 1980.  The 
assessment was seizure disorder-partial complex; seizures 
controlled with Mysoline.

The veteran testified at a hearing in July 1981.  He stated 
that he had no problems with seizures or loss of 
consciousness before he went into the Army.  He indicated 
that his seizures had begun in January 1968. According to 
him, after service, his first major seizure was in May 1970 
and his last major seizure had been in December 1980.  He 
testified that he was taking Mysoline.

In August 1984, the Board denied service connection for 
seizure disorder.  The Board found that the two episodes of 
loss of vision reported by the veteran in January 1968 were 
not manifestations of an underlying neurological disease.  

The Board cited the January 1968 neurologic examination that 
was within normal limits at that time.  The Board 
specifically cited the neurologist's determination that he 
seriously doubted the veteran had a neurologic disease at 
that time.

The Board found that at the time of the separation 
examination from service, the veteran denied any symptoms of 
a neurological disorder and his neurologic status on 
examination was normal.  

In addition, the Board found that no signs or symptoms of a 
seizure disorder were shown to have been manifested prior to 
May 1970, over a year following discharge from service.  The 
Board considered the March 1979 opinion of Dr. CS, but 
discounted the probative value of that opinion when viewed 
against the negative findings during active service.  

Based on these findings, the Board concluded that a seizure 
disorder was not incurred in or aggravated by service, nor 
manifested to a compensable degree within one year of 
service.


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")

The regulations have now been amended to comply with this 
decision. 66 Fed. Reg. 35902-35903 (effective July 10, 2001).

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made. (2) Special rule for Board decisions issued on or after 
July 21, 1992.

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision. (2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence. A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error." Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.




Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims. 38 C.F.R. § 20.1411 (c) 
and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  

A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals. 38 
C.F.R. § 20.1402.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

A valid claim for CUE requires some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on it face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error. See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied. Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  

A difference of opinion as to how the evidence was weighed is 
not CUE.  An appellant "must assert more than just a 
disagreement as to how the facts were weighed or evaluated." 
Russell, quoted in Allin v. Brown, 6 Vet. App. 207 (1994).

In a statement received in December 2002 the appellant argued 
that the RO had failed to include crucial service medical 
records in the claims folder at the time the Board considered 
his claim for service connection.  He asserted that the 
evidence did not include the March 1968 and April 1968 
medical records, including the March 1968 admission records 
from the hospital at Clark Air Force Base and the April 1968 
admission records from the hospital at Camp Zama, Japan.  
Further, he argued that these missing documents contained 
crucial information pertaining to the origin of his illness 
and diagnosis of his seizure disorder.

He asserted in a separate statement that the evidence did not 
include any of his service medical records dated between 
January 1968 and November 1968, and that these records 
contained compelling probative value that would have reversed 
the Board's decision.  Therefore, the correct facts as they 
existed at that time were not considered by the Board and 
that because these facts were not considered, the Board 
committed CUE in the August 1984 decision.

The appellant's argument is entirely without merit.  The 
record shows that his service medical records were in the 
claims folder and considered by the Board at the time of the 
August 1984 decision.  The Board specifically cited to the 
January 1968 service medical records.  The Board cited the 
January 1968 neurologic examination that was within normal 
limits at that time.  The Board specifically cited the 
neurologist's determination that he seriously doubted the 
veteran had a neurologic disease at that time.

The Board decision does not specifically refer to the March 
1968 and April 1968 medical records, including the March 1968 
admission records from the hospital at Clark Air Force Base 
and the April 1968 admission records from the hospital at 
Camp Zama, Japan.  However, the appellant makes no valid 
argument as to how this would have changed the outcome.

These records showed complaints of weakness, drowsiness, 
vomiting, and left upper quadrant pain, and diagnoses of 
hemolytic anemia, G6PD deficiency suspected, not proven, 
probably due to G6PD deficiency, and hemoglobinopathy, 
probable sickle cell trait, with possible hemoglobin sickle-
cell disease.


There would have been no need to specifically cite these 
records in the evidence section because they did not contain 
medical diagnosis of a seizure disorder.  Moreover, the Board 
specifically determined that at the time of the separation 
examination from service, the veteran denied any symptoms of 
a neurological disorder and his neurologic status on 
examination was normal.

In addition, the Board found that no signs or symptoms of a 
seizure disorder were shown to have been manifested prior to 
May 1970, over a year following the veteran's discharge from 
service.

The recent argument added in August 2004 cited to the holding 
in Alemany v. Brown, 9 Vet. App. 518 (1996) for the position 
that the Board committed CUE when it did not rely on 
independent medical opinion to refute the medical opinion 
that was favorable to the veteran's claim.  It was also 
argued that the record showed a medical problem during 
service that was connected to service through the medical 
opinion

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the August 1984 Board decision.  His claim is 
not valid because he has made no specific contention of how 
the law or facts in existence at the time of the August 1984 
Board decision was either not considered or misapplied.  

His argument that the information of record at the time shows 
that the prior Board decision contained CUE has no merit.  It 
is nothing more than asking the Board to reweigh the evidence 
in his favor.  His argument that the Board did not know the 
correct facts at that time, or how the outcome would have 
been manifestly different, has no merit.  Asking the Board 
simply to reweigh the evidence can never rise to the 
stringent definition of CUE. See Fugo, supra.


The argument recently advanced is in general simply more of 
the same in that it seeks to have a reinterpretation of the 
evidence rather that pointing to any law or regulation that 
the Board misapplied or did not apply that compelled a 
decision granting service connection.  

In essence, nothing undebatable or outcome determinative in 
the record available to the Board is cited in supporting CUE.  
In addition, the Board must observe that the Alemany holding 
restates the principle in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  However, that rule or principle is limited 
in the effective date of its application in CUE matters.  See 
for example section 20.1403(b)(2), Damrel v. Brown, 6 Vet. 
App. 242 (1992) and VAOPGCPREC 12-95.  Because the appellant 
has failed to reasonably raise a valid CUE claim with respect 
to the August 1984 Board decision, there is no need to 
address the issue of CUE with respect to this decision on the 
merits.  Fugo, 6 Vet. App. at 45.  

Accordingly, and as directed in the CAVC order that adopted 
the joint motion of the parties, the claim is dismissed 
because of the absence of legal merit or lack of entitlement 
under the law. See Luallen, 8 Vet. App. at 95; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003) holding that in 
asserting CUE, where the claimant fails simply in the 
pleading rather than on the merits, the appropriate decision 
is to dismiss the claim without prejudice to refilling rather 
than to deny.  


ORDER

A valid claim for CUE in the August 1, 1984 Board decision 
not having been presented, the claim is dismissed.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



